                    Case 1:19-cr-00752-JMF Document 32 Filed 07/01/20 Page 1 of 1




                                                                                July 1, 2020

        BY ECF
        The Honorable Jesse M. Furman
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

        Re:      United States v. Christopher Ansah
                 19 Cr. 752

        Dear Judge Furman:

                 The parties write in response to the Court’s June 23 Order, directing the parties to notify
        the Court of how they wish to proceed in the above-captioned matter in light of the suspension of
        jury trials. ECF No. 28. The parties request that the Court schedule a new date for Mr. Ansah’s
        jury trial. In light of the ongoing COVID-19 pandemic, the defense requests that trial in this
        matter be scheduled for February 22, March 1 or March 15. The Government is available for
        these dates or an earlier date.
                 The Government requests that time be excluded under the Speedy Trial Act, 18 U.S.C. §
        3161(h)(7)(A), between now and the next trial date. The Government submits that the ends of
        justice served by the exclusion outweigh the best interests of the public and the defendant in a
        speedy trial, because, among other reasons, it will permit the parties time to prepare for trial and
        to discuss a potential disposition, and because, due to the pandemic, jury trials cannot currently
        be held in the Southern District of New York.
                 .
                 Mr. Ansah consents to the exclusion of time until the next trial date.

                 Thank you for your consideration of this request.

                                                                                Respectfully submitted,
Trial is hereby ADJOURNED to March 15, 2021. The Court excludes
time under the Speedy Trial Act between today and the trial date, finding
                                                                                ___/s/_________________
that the interests in excluding that time outweigh the interests of the
                                                                                Zawadi Baharanyi
public and the Defendant in a speedy trial due to the inability to safely
                                                                                Jennifer Willis
convene in-person proceedings and the complications inherent in
                                                                                Assistant Federal Defenders
preparing for trial at this time. The Clerk of Court is directed to terminate
                                                                                (212) 417-8735/ (917) 612-2753
ECF No. 31.
                                                      SO ORDERED:

                                                      ________________________________
                                                      HONORABLE JESSE M. FURMAN
                                                      United States District Judge
                                                             July 1, 2020
        cc: AUSA Jun Xiang (by ECF)
